*314
ORDER

PER CURIAM.
Anthony Sanford appeals denial of Rule 24.035 post conviction relief without an evi-dentiary hearing. He entered guilty pleas on two charges of trafficking second degree, possession of cocaine and possession of marijuana under thirty-five grams. He was sentenced to serve concurrent fifteen years sentences on the trafficking charges, a concurrent seven year sentence on the cocaine charge and one year sentence on possession of marijuana. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. Judgment affirmed in accordance with Rule 84.16(b).